CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated September 15, 2011, relating to the financial statements and financial highlights and to the investment portfolios appearing in Item 6 of the Form N-CSR filing which appears in the July 31, 2011 Annual Report to Shareholders of The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia (constituting the American Funds Tax-Exempt Series I), which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial highlights", "Independent registered public accounting firm", and "Prospectuses, reports to shareholders and proxy statements" in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California September 27, 2011
